DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 03/30/2021. Claims 2, 8, 10, 16, 18, and 24 were canceled. New claims 28-30 were added. Claims 1, 3-7, 9, 11-15, 17, 19-23, and 25-30 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive.
Applicant argues, pages 9-10 of the remarks, “[the] unamended independent claims clearly recite that the interruption introduces a ‘deviation’ from the memory device’s trim loading procedure. The unamended independent claims are clear that, but for this deviation, the memory device would have loaded all trims but for the deviation. The references are silent on these points and the arguments present in the Office Action ignore these points or confuse simply setting trims as being equivalent to the modified trim loading procedure recited in the unamended independent claims.”
The Examiner respectfully disagrees. The following is an excerpt of the relevant portion of the Qiao reference (excerpt from para 0026 of Qiao).
Values for storage in the trim register 226 may be read from non-volatile storage within the memory device 200, e.g., from the array of memory cells 204, such as in response to a power-up or reset of the memory device 200. Alternatively, or in addition, such values may be received from the processor 230 and written to the trim register 226, e.g., in response to a command received from the processor 230. (Para 0026 of Qiao).


	The Examiner recognizes that Qiao does not explicitly state interrupting the trim loading procedure from the array of memory cells 204 to the trim register 226. But it is noted that interrupting the trim loading procedure in not a claim requirement when interpreted in light of the instant specification. In view of the instant specification, by sending an external trim load command, the process of internal trim loading is interrupted. Paras 0049-0054 of the instant filed specification describe the various external commands (i.e., accelerated trim commands). In particular, para 0051 of the instant filed specification states in part “[similar] to F1h [an accelerated trim command code], F2h [another accelerated trim command code] interrupts the array controller’s traditional trim loading procedure.” Para 0051 of the instant filed specification (emphasis added). This is the only instance of the word “interrupt” in the entire instant filed specification. In other words, there is no separate interrupt signal that is sent to the array controller of the memory device based on the instant filed specification. By merely sending an accelerated trim command from the controller, the traditional trim loading procedure is interrupted. 

	Applicant argues, page 11 of the remarks, “[additional] amendments further distinguish the present claims with yet more features not found in the references.”
	The Examiner respectfully disagrees. Prior art of record Micheloni teaches the amended claim limitations to the independent claims and the newly added claims 28-30.
	Micheloni teaches NAND shared algorithm circuit 16, which is part of nonvolatile memory controller 11 (see FIG. 1), communicates with nonvolatile memory device 20 (see FIG. 1) by sending appropriate commands to the microcontroller 22 of nonvolatile memory device 20 to read trim registers and set trim register values to reduce raw bit error rate (BER), para 0033, 0038, and 0051 of Micheloni, thus teaching the amended claim limitations “receive a trim read command from the controller” and “provide trim data stored in the memory device to the controller for error correction” as required by amended independent claim 1 and similarly required by amended independent claims 9 and 17.

In view of the foregoing remarks, independent claims 1, 9, and 17 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 11-15, 17, 19-23, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Grunzke US 2016/0155507 (“Grunzke”) in view of Qiao et al. US 2015/0029806 (“Qiao”) and in further view of Micheloni et al. US 2017/0194053 (“Micheloni”).
As per independent claim 1, Grunzke teaches A memory device (Memory device 100, para 0016 and FIG. 1) for accelerated memory device trim initialization the memory device comprising:
an interface (Commands are received over I/O bus 134 at I/O control circuitry 112, para 0025 and FIG. 1) to receive an accelerated trim command (A variety of load trim register operations might be desired. To accommodate loading different sets of trim settings, different load trim register operation might be defined to have different command codes and structures, where the command code would indicate to the memory device what data to expect to receive and store to the trim register, and the structure would correspond to an order of the expected data, para 0046 and FIGS. 1 and 5) from a controller (Processor 130 can be an external memory controller, para 0021 and FIG. 1. Trim register array 126 may be loaded from processor 130, para 0023), the accelerated trim command communicating a deviation from a trim loading procedure for the memory device (A variety of load trim register operations might be desired. To accommodate loading different sets of trim settings, different load trim register operation might be defined to have different command codes and structures, where the command code would indicate to the memory device what data to expect to receive and store to the trim register, and the structure would correspond to an order of the expected data, para 0046 and FIGS. 1 and 5. Control logic 116 is also in communication with the trim register array 126 configured to store trim settings, para 0022. Thus, when a command code is provided to the memory device, it is a deviation from the trim loading from the trim register array 126 by the control logic 116. Since a plurality of command codes are supported for external trim loading, each command the accelerated trim command being one of two types a first type being a partial type and a second type being a complete type, the complete type being a deviation of the trim loading procedure for all trims and the partial being a deviation of the trim loading procedure for some but not all of the trims (A command code could be provided to the memory device indicating a desire to load a trim register. This code could then be followed by data for the trim settings associated with the trim register, para 0044 and FIG. 5. In another embodiment, a command code could be provided to the memory device indicating a desire to load a plurality of trim registers associated with a plurality of program operations. This code could then be followed by data for the trim settings associated with the plurality of trim registers, para 0044 and FIG. 5);
processing circuitry (Control logic 116 of memory device 100 is in communication with the trim register array 126, para 0022 and FIG. 1) to:
 complete, the initialization of the memory device (A command code could be provided to the memory device 100 indicating a desire to load trim register array 126. This code could then be followed by data from the trim settings associated with one or more trim registers 126, which could then be followed by a confirm code to indicate that the trim load command is complete, para 0044 and FIG. 5).
Grunzke discloses all of the claimed limitations from above, and additionally discloses loading of trim register array from an external device and the memory device sets trims for access operations after trim setting of one or more trim registers by the external device, but does not explicitly teach “start an initialization of the memory device following waking of the memory device, the initialization including the trim loading procedure for the memory device” and “interrupt the initialization and refrain from setting a trim in response to receipt of the accelerated trim command, whereas the memory device would otherwise and set the trim as part of the initialization in the absence of the accelerated trim command, the trim being set by the controller” and “receive a trim read command from the controller” and “provide trim data stored in the memory device to the controller for error correction” and “after the trim is set by the controller based on the trim data provided to the controller”.
However, in an analogous art in the same field of endeavor, Qiao teaches start an initialization of the memory device following waking of the memory device, the initialization including the trim loading procedure for the memory device (Values for storage in the trim register 226 may be read from non-volatile storage within the memory device 200, e.g., from the array of memory cells 204, such as in response to a power-up or reset of the memory device 200, para 0026 and FIG. 2);
interrupt the initialization and refrain from setting a trim in response to receipt of the accelerated trim command (Alternatively, values for storage in the trim register 226 may be received from a processor 230 and written to the trim registers 226 in response to a command received from the processor 230, para 0026 and FIG. 2. The command interrupts the initialization process following a power-up or reset of the memory device. See para 0051 of the instant filed specification where it is stated that when the command is F2h, then the array controller’s traditional initialization process is interrupted by the command. The mere sending of the command as in Qiao interrupts the initialization process following a power-up or reset of the memory device), whereas the memory device would otherwise and set the trim as part of the initialization in the absence of the accelerated trim command (Control logic 216 may further include a trim register 226. Trim register 226 may store values indicative of a desired output voltage of a voltage control circuit. Values for storage in the trim register 226 may be read from non-volatile storage within the memory device 200, e.g., from the array of memory cells 204. Alternatively, such values may be received from the processor 230 and written to the trim register 226 in response to a command received from the processor 230, para 0026 and FIG. 2), the trim being set by the controller (Alternatively, values for storage in the trim register 226 may be received from a processor 230 and written to the trim registers 226 in response to a command received from the processor 230, para 0026 and FIG. 2).
Given the teaching of Qiao, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Grunzke with teach “start an initialization of the memory device following waking of the memory device, the initialization including the trim loading procedure for the memory device” and “interrupt the initialization and refrain from setting a trim in response to receipt of the accelerated trim command, whereas the memory device would otherwise and set the trim as part of the initialization in the absence of the accelerated trim command, the trim being set by the controller”. The motivation would be that voltages may change throughout the life-cycle of a memory device due to age and/or operating conditions that must be adjusted, para 0004 of Qiao.
The combination of Grunzke and Qiao discloses all of the claimed limitations from above, but does not explicitly teach “receive a trim read command from the controller” and “provide trim data stored in the memory device to the controller for error correction” and “after the trim is set by the controller based on the trim data provided to the controller”.
However, in an analogous art in the same field of endeavor, Micheloni teaches receive a trim read command from the controller (NAND shared algorithm circuit 16, which is part of nonvolatile memory controller 11 (see FIG. 1), communicates with nonvolatile memory device 20 (see FIG. 1) by sending appropriate commands to the microcontroller 22 of nonvolatile memory device 20 to read trim registers, para 0033, 0051);
provide trim data stored in the memory device to the controller for error correction (NAND shared algorithm circuit 16, which is part of nonvolatile memory controller 11 (see FIG. 1), communicates with nonvolatile memory device 20 (see FIG. 1) by sending appropriate commands to the microcontroller 22 of nonvolatile memory device 20 to read trim registers and set trim register values to reduce raw bit error rate (BER), para 0033, 0038, and 0051);
after the trim is set by the controller based on the trim data provided to the controller (NAND shared algorithm circuit 16 reads from and sets the values in trim registers 25 to modify how flash cells are read, programmed, and erased, para 0033).
Given the teaching of Micheloni, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Grunzke and Qiao with “receive a trim read command from the controller” and “provide trim data stored in the memory device to the controller for error correction” and “after the trim is set by the controller based on the trim data provided to the controller”. The motivation would be that a memory device may 
As per dependent claim 3, Grunzke in combination with Qiao and Micheloni discloses the device of claim 1. Grunzke teaches wherein the accelerated trim command is a complete type, and wherein, to refrain from setting a trim, the processing circuitry is configured to refrain from setting all trims (In another embodiment, a command code could be provided to the memory device indicating a desire to load a plurality of trim registers associated with a plurality of program operations. This code could then be followed by data for the trim settings associated with the plurality of trim registers. Such load of trim settings may be associated with all program operations, para 0044 and FIG. 5. Referring to FIG. 7, in response to a command for an access operation, the memory device 100 (e.g. control logic 116), at 772, sets trims for the access operation in response to trim settings of a trim register associated with the command for the access operation, para 0049 and FIG. 7).
As per dependent claim 4, Grunzke in combination with Qiao and Micheloni discloses the device of claim 1. Grunzke teaches wherein the accelerated trim command is a partial type, and wherein, to refrain from setting a trim, the processing circuitry is configured to refrain from setting a subset of all trims (A command code could be provided to the memory device indicating a desire to load a trim register. This code could then be followed by data for the trim settings associated with the trim register, para 0044 and FIG. 5. Referring to FIG. 7, in response to a command for an access operation, the memory device 100 (e.g. control logic 116), at 
As per dependent claim 5, Grunzke in combination with Qiao and Micheloni discloses the device of claim 4. Grunzke teaches wherein the subset of all trims are trims that are not specific to the memory device (Depending upon the access operation, or the desire of a user, changing trim settings for a particular access operation command may relate to trim settings associated with any grouping of memory cells of the array of memory cells 104, e.g., a logical row of memory cells, a physical row of memory cells, a block of memory cells, an array of memory cells, etc., para 0030).
As per dependent claim 6, Grunzke in combination with Qiao and Micheloni discloses the device of claim 5. Grunzke and Qiao may not explicitly disclose, but Micheloni teaches wherein the processing circuitry is configured to load trims specific to the memory device (Trim registers 25 are used during manufacturing to adjust algorithms to account for the unavoidable die-to-die variation that is typical for volume production. Trim registers 25 allow for loading instructions that are performed by microcontroller 22 (part of NAND device 20), para 0031 and FIG. 2).
The same motivation that was utilized for combining Grunzke and Micheloni as set forth in claim 5 is equally applicable to claim 6. 
As per dependent claim 7, Grunzke in combination with Qiao and Micheloni discloses the device of claim 4. Grunzke teaches wherein the interface is configured to receive: a second accelerated trim command from the controller, the second accelerated trim command being a partial type (Referring to FIG. 8, at 
a third accelerated trim command in response to a failure of the controller to set a second trim (Referring to FIG. 8, a load trim register operation command and a suspend command may be a single command, i.e., indicative of a desire to both suspend the active access operation command and to load updated trim settings to be used when the access operation resumes, para 0055. The suspend command indicates to the memory device 100 that the access operation is to be suspended without a need to store the trim settings (mapped to the claimed failure of the controller to set a second trim) used for the access operation, para 0054); and wherein the processing circuitry is configured to:
 start a second initialization of the memory device (Referring to FIG. 8, a load trim register operation command and a suspend command may be a single command, i.e., indicative of a desire to both suspend the active access operation command and to load updated trim settings to be used when the access operation resumes, para 0055);
refrain from setting the second trim in response to receipt of the second accelerated trim command (The suspend command indicates to the memory device 100 that the access operation is to be suspended without a need to store the trim settings used for the access operation, para 0054);
set the second trim in response to receipt of the third accelerated trim command (At 894, updated trims are set in response to the updated trim settings of the 
complete, after the second trim is set, the second initialization of the memory device (At 896, the access operation is resumed using the updated trims, para 0055 and FIG. 8. Hence, the update trim setting is complete because the access operation is resumed).
As per claims 9, 11-15, these claims are respectively rejected based on arguments provided above for similar rejected claims 1 and 3-7.
As per claims 17, 19-23, these claims are respectively rejected based on arguments provided above for similar rejected claims 1 and 3-7. For computer program product on a computer readable memory, see FIG. 1 of Grunzke where a computer program product may be stored in memory 100 for execution by processor 130.
As per dependent claim 25, Grunzke in combination with Qiao discloses the device of claim 1. Grunzke teaches wherein the interface is configured to receive an enable trim command from the controller to signal that the trim has been set by the controller, and wherein the processing circuitry is configured to complete the initialization of the memory device after receipt of the enable trim command (A command code could be provided to the memory device 100 indicating a desire to load trim register array 126. This code could then be followed by data from the trim settings associated with one or more trim registers 126, which could then be followed by a confirm code (mapped to the claimed enable trim command) to indicate that the trim load command is complete, para 0044 and FIG. 5).

As per dependent claim 28, Grunzke in combination with Qiao and Micheloni discloses the device of claim 1. Grunzke and Qiao may not explicitly disclose, but Micheloni teaches wherein a location in the memory device where the trim data is stored is not addressable by an issuer of the trim read command (Reading trim registers and setting trim registers may involve transferring data between nonvolatile memory device 20 and nonvolatile memory controller 11 exclusively through test I/O signal line 26, para 0033).
The same motivation that was utilized for combining Grunzke and Micheloni as set forth in claim 1 is equally applicable to claim 28.
As per dependent claims 29-30, these claims are rejected based on arguments provided above for similar rejected dependent claim 28.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132